Citation Nr: 1112241	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  95-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for tender surgical scar, right shoulder, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating greater than 20 percent for residuals of right acromial clavicle separation for the time period prior to August 20, 2007.

3.  Entitlement to a rating greater than 30 percent for residuals of right acromial clavicle separation for the time period since August 20, 2007.

4.  Entitlement to an increased rating for lumbosacral osteoporosis with sacroiliac strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial rating greater than 10 percent for major depression.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In March 2007, the Board remanded this case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that further development is required prior to any further appellate review.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally, the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The record clearly reflects that the Veteran has properly appealed to the Board a July 1995 RO rating decision which denied a rating greater than 20 percent for service-connected lumbosacral osteoporosis with sacroiliac strain, denied a rating greater than 20 percent for residuals of right acromial clavicle separation, and denied entitlement to a rating greater than 10 percent for tender surgical scar of the right shoulder.

By rating action dated August 2009, the RO awarded a 30 percent rating for residuals of right acromial clavicle separation effective August 20, 2007.  This does not represent a complete grant of benefits sought on appeal, but rather a "staged" rating representing separate ratings assigned for separate periods of time based on the facts found.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has rephrased the issues on the title page to better reflect two separate issues on appeal with regard to the right shoulder.

With respect to the lumbosacral spine disability, the RO rating sheets historically reflect that a 20 percent rating has been in effect effective to the original date of claim; July 31, 1978.  An August 2009 supplemental SOC listed the issue as entitlement to a rating greater than 20 percent for lumbosacral osteoporosis with sacroiliac strain.  

However, an August 25, 2009 RO rating action reflects that a 30 percent rating has been in effect since July 31, 1978.  This appears to be in error.  

For purposes of this remand, the Board has retained the issue as entitlement to an increased rating for lumbosacral osteoporosis with sacroiliac strain, currently evaluated as 20 percent disabling.  As this case requires remand, the Board will seek RO clarification as to the proper rating(s) in effect for lumbosacral osteoporosis with sacroiliac strain during the appeal period.

By rating action dated August 2009, the RO granted service connection for major depression, and assigned an initial 10 percent evaluation effective November 7, 2002.  In a written statement received by VA in October 2009, the Veteran submitted a timely NOD with respect to the initial rating assigned which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran an SOC on this issue, the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.

Furthermore, in light of the decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board finds that a TDIU claim is properly before the Board at this time.  For administrative purposes, this issue has been listed as a separate issue on the title page.

Otherwise, the Board finds no further claims properly before the Board at this time.  In a Written Brief Presentation dated February 2011, the Veteran's representative listed an issue on appeal as entitlement to an earlier effective date for the award of service connection for a mental health disorder.  As indicated above, the RO granted service connection for major depression in an August 2009 rating action.  The Veteran was notified of this decision, and his appellate rights, by letter dated October 1, 2009.  He did not appeal the effective date of award assigned within one year of notice of decision.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there are no freestanding claims for an earlier effective date and any such claim must be dismissed.

The February 2011 Written Brief Presentation, which is more than 2 years after the expiration of the appeal period, provides an extensive analysis as to purported reasons why an earlier effective date of award is warranted, but does not analyze how the Board has jurisdiction over the claim.  Clearly, this issue is not before the Board and the analysis appears to be in error.  

If the Veteran or his representative wishes to pursue this action, then they are hereby advised to file a formal claim.

As to the merits of the claims, the Veteran was awarded disability benefits from the Social Security Administration effective January 1992.  The primary diagnosis is listed as affective disorder, and the secondary diagnosis is listed as disorders of the back.  The Veteran is currently service-connected for major depression and disability of the thoracolumbar spine.

The Veteran has been afforded VA examinations in September 2007 and August 2009 which speak to the effects that his service connected thoracolumbar spine disability, right shoulder disability and mental disorder have upon his employability.  However, these examinations speak to each individual disability and do not speak to the cumulative effects of these disabilities.  On this record, the Board requires medical opinion which takes into account the cumulative effects that the Veteran's service-connected disabilities have had upon his ability to obtain and maintain substantially gainful employment.

Furthermore, the Board observes that the RO last ordered current VA outpatient treatment records in October 1996.  Since that time, the Veteran has provided the RO copies of various VA treatment records.  There is a complete absence of VA treatment records since September 2003, which is more than 7 years ago.  To ensure complete development of the claims, the RO must obtain all of the Veteran's relevant VA treatment records since October 1996.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment for service-connected disability with the San Juan VA Medical Center since October 1996.

2.  The RO should clarify the proper rating(s) in effect for lumbosacral osteoporosis with sacroiliac strain during the appeal period.  See, e.g, August 2009 SSOC and August 2009 rating sheet.

3.  Once all of the above development has been completed, schedule the Veteran for general examination to determine whether the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  Following examination and review of the claims folder, the examiner is requested to fully address the following questions: 

a) whether it is at least as likely as not that, for the time period between January 2002 and November 7, 2002, the Veteran's service-connected lumbosacral osteoporosis with sacroiliac strain, residuals of right acromial clavicle separation and tender surgical scar of the right shoulder have prevented him from obtaining and maintaining substantially gainful employment; and

b) whether it is at least as likely as not that, for the time period since November 7, 2002, the Veteran's service-connected lumbosacral osteoporosis with sacroiliac strain, residuals of right acromial clavicle separation, tender surgical scar of the right shoulder and major depression have prevented him from obtaining and maintaining substantially gainful employment?

4.  Provide the Veteran an SOC with regard to the issue of entitlement to an initial rating greater than 10 percent for major depression.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Once the above-actions have been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

